In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1254V
                                    Filed: January 15, 2016
                                          Unpublished

****************************
STACEY SPOSSEY,                         *
                                        *
                   Petitioner,          *     Ruling on Entitlement; Concession;
                                        *     Influenza (“flu”) Vaccine; Shoulder Injury
                                        *     Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
Michael McLaren, Black McLaren, et al., PC, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On October 26, 2015, Stacey Spossey (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
received an influenza (“flu”) vaccine on October 17, 2014, and subsequently suffered an
injury to her left shoulder as a result. Petition at 1-2. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

        On January 15, 2016, respondent filed a Rule 4(c) report in which she conceded
entitlement to compensation. Respondent’s Rule 4(c) Report at 1, 4. Specifically,
respondent concluded, based on her review of the evidence, that petitioner’s alleged
injury is consistent with a shoulder injury related to vaccine administration (“SIRVA”)
and that it was caused-in-fact by the administration of the flu vaccine she received on
October 17, 2014. Id. at 4. Respondent further stated that the medical evidence shows

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner has suffered the condition for more than six months. Id. No other causes for
petitioner’s SIRVA were identified by respondent. Id. Petitioner has therefore satisfied
all legal prerequisites for compensation under the Vaccine Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master